                Case 4:19-cv-04717-PJH Document 154 Filed 02/03/21 Page 1 of 3




     MICHAEL D. GRANSTON
 1   Deputy Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ALEXANDER K. HAAS, SBN 220932
     Branch Director
 4   KERI L. BERMAN
     KUNTAL V. CHOLERA
 5   JOSHUA M. KOLSKY, DC Bar No. 993430
 6   Trial Attorneys
     United States Department of Justice
 7   Civil Division, Federal Programs Branch
      P.O. Box 883
 8    Washington, D.C. 20044
      Telephone: (202) 305-7664
 9    Facsimile: (202) 616-8470
10    Email: joshua.kolsky@usdoj.gov

11   Attorneys for Defendants

12                                    UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14       CITY AND COUNTY OF SAN FRANCISCO                  Case No. 19-cv-04717-PJH
         and COUNTY OF SANTA CLARA,                        Case No. 19-cv-04975-PJH
15              Plaintiffs,                                Case No. 19-cv-04980-PJH

16              vs.                                        NOTICE
         U.S. CITIZENSHIP AND IMMIGRATION
17       SERVICES, et al.,
                Defendants.
18
         STATE OF CALIFORNIA, et al.,
19
               Plaintiffs,
20             vs.
         U.S. DEPARTMENT OF HOMELAND
21       SECURITY; et al.,
22             Defendants.

23       LA CLINICA DE LA RAZA, et al.,
                Plaintiffs,
24              vs.
25       JOSEPH R. BIDEN, in his Official Capacity as
         President of the United States, et al., 1
26              Defendants.
27   1
      Joseph R. Biden, President of the United States, is substituted as defendant under Rule 25(d) of the
28   Federal Rules of Civil Procedure.
     NOTICE
     Case Nos. 19-cv-04717-PJH; 19-cv-04975-PJH; 19-cv-04980-PJH
               Case 4:19-cv-04717-PJH Document 154 Filed 02/03/21 Page 2 of 3




 1            Defendants respectfully notify the Court and Plaintiffs that, on February 2, 2021, the President

 2   issued an Executive Order addressing issues pertinent to this action, titled Executive Order on Restoring

 3   Faith in Our Legal Immigration Systems and Strengthening Integration and Inclusion Efforts for New

 4   Americans.       https://www.whitehouse.gov/briefing-room/presidential-actions/2021/02/02/executive-

 5   order-on-restoring-faith-in-our-legal-immigration-systems-and-strengthening-integration-and-

 6   inclusion-efforts-for-new-americans/.

 7            The Executive Order states that it is “essential to ensure that our laws and policies encourage

 8   full participation by immigrants, including refugees, in our civic life; that immigration processes and

 9   other benefits are delivered effectively and efficiently; and that the Federal Government eliminates

10   sources of fear and other barriers that prevent immigrants from accessing government services available

11   to them.” The Order goes on to direct that the Executive Branch “should develop welcoming strategies

12   that promote integration, inclusion, and citizenship, and it should embrace the full participation of the

13   newest Americans in our democracy.”

14            To that end, the Executive Order directs action on issues pertinent to this case: Section 4 of the

15   Executive Order specifically directs heads of relevant agencies, including the Secretary of Homeland

16   Security, to review agency actions related to implementation of the public charge ground of

17   inadmissibility, 8 U.S.C. § 1182(a)(4)(A), in light of the policy set forth in the Executive Order and

18   certain other considerations. Section 3 of the Executive Order directs the Secretary of Homeland

19   Security to review other agency actions that may be inconsistent with the policy set forth in the Executive

20   Order.

21            Defendants intend to confer with Plaintiffs about the implications of the Executive Order for this

22   litigation. Defendants propose to file a joint status report with the Court by February 19, 2021.

23

24                                                        Respectfully submitted,

25
                                                           MICHAEL D. GRANSTON
26                                                         Deputy Assistant Attorney General
27
                                                           ALEXANDER K. HAAS
28                                                         Director, Federal Programs Branch
     NOTICE
     Case Nos. 19-cv-04717-PJH; 19-cv-04975-PJH; 19-cv-04980-PJH
                                                            1
              Case 4:19-cv-04717-PJH Document 154 Filed 02/03/21 Page 3 of 3




 1                                                         /s/ Joshua M. Kolsky                   _
 2                                                         KERI L. BERMAN
                                                           KUNTAL V. CHOLERA
 3                                                         JOSHUA M. KOLSKY, DC Bar No. 993430
                                                           Trial Attorneys
 4                                                         U.S. Dept. of Justice, Civil Division,
                                                           Federal Programs Branch
 5                                                         1100 L Street, N.W., Rm. 12002
 6                                                         Washington, DC 20001
                                                           Phone: (202) 305-7664
 7                                                         Fax: (202) 616-8470
                                                           Email: joshua.kolsky@usdoj.gov
 8
                                                          Attorneys for Defendants
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     NOTICE
     Case Nos. 19-cv-04717-PJH; 19-cv-04975-PJH; 19-cv-04980-PJH
                                                            2
